DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Documents of relevance:
D1: Muffoletto et al: "NUMERICAL TECHNIQUES FOR FRESNEL DIFFRACTION IN COMPUTATIONAL HOLOGRAPHY", DISSERTATION GRADUATE FACULTY OF THE LOUISIANA STATE UNIVERSITY, 9 November 2006 (2006-11-09), pages 1-64, XP007912174,
D2: Seereal (Wo 2008028829) 
D3: Schwerdtner (US 7969633)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-14, 16-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1, and further in view of D2.

	With regard to claim 1, D1 teaches a method for calculating holograms for the holographic reconstruction of two-dimensional and/or three-dimensional scenes in a display apparatus (chapter 6, pg. 38-45; figures 6.1-6.19), comprising: decomposing a scene to be reconstructed into object points (pg 38, fifth paragraph; section 6.2.2, pages 41-44:: point based object) and encoding the object points as sub-holograms into at least one spatial light modulator device of the display apparatus (section3.5, pages 20 and 21), where a reconstructed scene is observed from a visibility region (figures 6.5-6.7, 6.11, 6.15, 6.16; The reconstructed scene being observed from a visibility region, is inherent in that the whole purpose of the hologram is to observe it from a point of visibility); determining at least one virtual plane of the at least one spatial light modulator device is determined based on a real or physical plane of the spatial light modulator device (chpt 6; figs 6.1-6.3, 6.9, 6.13, 6.17; As the plane in question would be projected from said spatial modulator point it is also inherent that the virtual plane is being determined based on the SLM and the reconstruction of the object), and carrying out a calculation of sub-holograms in the at least one virtual plane of the at least one spatial light modulator device (pg. 38, ln. 7-9, 24 and 26; page 19 section 3.4.2); and the calculated (pg 38, fifth paragraph; section 6.2.2, pages 41-44:: point based object)  sub-holograms are transformed from the at least one virtual plane of the at least one spatial light modulator device (chpt 6; figs 6.1-6.3, 6.9, 6.13, 6.17; As the plane in question would be projected from said spatial modulator point it is also inherent that the virtual plane is being determined 
	D1 fails to expressly disclose wherein the visibility region is generated in an observer plane and is designed as a virtual viewing window through which a reconstructed scene is observable if at least one eye of an observer is located in the visibility region.
	In a related endeavor, D2 teaches in at least figures 1-6, wherein the visibility region is generated in an observer plane and is designed as a virtual viewing window through which a reconstructed scene is observable if at least one eye of an observer is located in the visibility region.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the invention of D2 for the purpose of better viewing the specified portion of the hologram while using a HMD.

	With regard to claim 2, D1 in view of D2  teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a method of calculating holograms, in at least (figs 6.1-6.19; pg. 38, ln 7-9, 22-29; pg. 39, ln. 2-11; pg. 45, ln 1-4), in at least para 88 and 89, wherein the object points of the scene to be reconstructed are calculated as sub-holograms in the at least one virtual plane of the at least one spatial light modulator device, the calculated sub-holograms are transformed from the at least one virtual plane of the at least one spatial light modulator device into the visibility region by means of an integral transformation and are added up there, and the summed sub-holograms are transformed from the visibility region into the physical plane of the at least one spatial light modulator device by means of a further integral transformation and are written in as a hologram.



With regard to claim 4, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 3, wherein D1 further teaches a method of calculating holograms, in at least (figs 6.1-6.19; pg. 38, ln 7-9, 22-29; pg. 39, ln. 2-11; pg. 45, ln 1-4), wherein when at least two virtual planes of the at least one spatial light modulator device are determined, one of these virtual planes is each assigned to the object points of the scene to be reconstructed and the object points are calculated as sub-holograms in the virtual plane assigned to them and the sub-holograms of the object points assigned to the virtual plane are added up in each virtual plane, the summed sub-holograms are transformed from the at least two virtual planes into the visibility region by means of an integral transformation, the transforms of the at least two virtual planes are added up in the visibility region, and the total result of the summed transforms is transformed from the visibility region into the physical plane of the at least one spatial light modulator device by means of a further integral transformation and is written in as a hologram.



With regard to claim 6, D1 in view of D2  teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teach a method of calculating holograms, in at least (figs 6.1-6.19; pg. 38, ln 7-9, 22-29; pg. 39, ln. 2-11; pg. 45, ln 1-4), wherein the transformation of the sub-holograms or the summed sub-holograms from a virtual plane into the visibility region or the further integral transformation from the visibility region into the physical plane of the spatial light modulator device is carried out by means of a one-dimensional integral transformation in the case of a single-parallax encoding or by means of a two-dimensional integral transformation in the case of a single-parallax encoding or a full-parallax encoding.



With regard to claim 8, D1 in view of D2  teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teach a method of calculating holograms, in at least (figs 6.1-6.19; pg. 38, ln 7-9, 22-29; pg. 39, ln. 2-11; pg. 45, ln 1-4), wherein with respect to the depth range of the scene to be reconstructed, the position of the at least one virtual plane of the spatial light modulator device is selected such that the visible resolution during the reconstruction of the scene does not fall below a given value.

With regard to claim 9, D1 in view of D2  teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teach a method of calculating holograms, in at least (figs 6.1-6.19; pg. 38, ln 7-9, 22-29; pg. 39, ln. 2-11; pg. 45, ln 1-4), wherein the scene to be reconstructed is decomposed into at least two depth range sections, where one virtual plane of the spatial light modulator device is each assigned to the at least two depth range sections and the sub-holograms in the virtual plane assigned to the depth range section are calculated for all object points located within a depth range section.



With regard to claim 11, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim  10, wherein D1 further teaches a method of calculating holograms, in at least (figs 6.1-6.19; pg. 38, ln 7-9, 22-29; pg. 39, ln. 2-11; pg. 45, ln 1-4), wherein the adding up of the sub-holograms calculated for the physical plane of the spatial light modulator device is carried out either in the physical plane of the spatial light modulator device or in the visibility region.

With regard to claim 12, D1 in view of D2  teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teach a method of calculating holograms, in at least (figs 6.1-6.19; pg. 38, ln 7-9, 22-29; pg. 39, ln. 2-11; pg. 45, ln 1-4), wherein the individual object points of the scene to be reconstructed are encoded in form of sub-holograms on the physical plane of the spatial light modulator device as a lens element having different focal lengths in the horizontal direction and the vertical direction.

With regard to claim 13, D1 in view of D2  teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teach a method of calculating holograms, in at least (figs 6.1-6.19; pg. 38, ln 7-9, 22-29; pg. 39, ln. 2-11; pg. 45, ln 1-4), wherein the calculation of the sub-holograms in the at least one virtual plane of the spatial light modulator device is 

With regard to claim 14, D1 in view of D2  teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teach a method of calculating holograms, in at least (figs 6.1-6.19; pg. 38, ln 7-9, 22-29; pg. 39, ln. 2-11; pg. 45, ln 1-4), wherein depending on the depth range of the scene to be reconstructed, the number of the virtual planes of the spatial light modulator device as well as the distance of said virtual planes of the spatial light modulator device to the visibility region are selected such that the size in form of a number of modulation elements of the sub-holograms to be calculated for the scene to be reconstructed does not exceed a given value.

With regard to claim 16, D1 in view of D2  teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teach a method of calculating holograms, in at least (figs 6.1-6.19; pg. 38, ln 7-9, 22-29; pg. 39, ln. 2-11; pg. 45, ln 1-4), wherein the number of the virtual planes of the spatial light modulator device is limited to a given value.

With regard to claim 17, D1 in view of D2  teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teach a method of calculating holograms, in at least (figs 6.1-6.19; pg. 38, ln 7-9, 22-29; pg. 39, ln. 2-11; pg. 45, ln 1-4), wherein the position of the at least one virtual plane of the spatial light modulator device is adjusted to the new depth range when there is a change in time of the depth range of the scene to be reconstructed.

With regard to claim 18, D1 in view of D2  teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teach a method of calculating 

With regard to claim 19, D1 in view of D2  teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teach a method of calculating holograms, in at least (figs 6.1-6.19; pg. 38, ln 7-9, 22-29; pg. 39, ln. 2-11; pg. 45, ln 1-4), wherein the deviation of the calculated hologram of the scene to be reconstructed by means of the at least one virtual plane of the spatial light modulator device from a hologram calculated directly in the physical plane of the spatial light modulator device for the same scene does not exceed a defined criterion.

With regard to claim 21, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim  1, however D1 fails to expressly disclose, a display apparatus, in particular a holographic display apparatus for the representation of two-dimensional and/or three-dimensional scenes, comprising a spatial light modulator device, where the light modulator device is suitable for carrying out the method.
In a related endeavor, D2 teaches a display apparatus, in at least figs. 1-6, in particular a holographic display apparatus for the representation of two-dimensional and/or three-dimensional scenes, comprising a spatial light modulator device, where the light modulator device is suitable for carrying out the method.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the display of D2 for the purpose of better enacting the method of D1.

With regard to claim 22, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim  21, however D1 fails to expressly disclose, a holographic display apparatus for the representation of two-dimensional and/or three-dimensional scenes, comprising a spatial light modulator device, where the light modulator device is suitable for carrying out the method.
In a related endeavor, D2 teaches a display apparatus, in at least figs. 1-6, in particular a holographic display apparatus for the representation of two-dimensional and/or three-dimensional scenes, comprising a spatial light modulator device, where the light modulator device is suitable for carrying out the method.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the display of D2 for the purpose of better enacting the method of D1.

With regard to claim 23, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim  22, however D1 fails to expressly disclose, wherein the imaging system comprises at least one element having a variable focal length.
In a related endeavor, D2 teaches a display apparatus, in at least figs. 1-6, wherein the imaging system comprises at least one element having a variable focal length.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the display of D2 for the purpose of better enacting the method of D1.


In a related endeavor, D2 teaches a display apparatus, in at least pg. 15, ln 24, wherein the display apparatus is designed as a head-mounted display.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the display of D2 for the purpose of better enacting the method of D1.

Allowable Subject Matter
Claims 15 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 15, Documents D1 fails to expressly disclose wherein depending on the position of all object points of the scene to be reconstructed, the distance of the at least one virtual plane the spatial light modulator device to the visibility region is selected such that the average size, preferably averaged over all object points, in form of a number of modulation elements of the sub-holograms to be calculated for the scene to be reconstructed takes a minimum value.
In a related endeavor, D2 fails to remedy this deficiency.
Therefore the subject matter is indicated as allowable if the above objection were to be overcome.


In a related endeavor, D2 fails to remedy this deficiency.
Therefore the subject matter is indicated as allowable if the above objection were to be overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872